         Case 2:19-cv-01418-APG-DJA Document 135 Filed 04/16/21 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 SKYLER JAMES FOWLER,                                Case No.: 2:19-cv-01418-APG-DJA

 4         Plaintiff                                Order Granting Motion to Extend Time

 5 v.                                                            [ECF No. 133]

 6 STEVE SISOLAK, et al.,

 7         Defendants

 8        I ORDER that plaintiff Skylar Fowler’s motion for extension of time (ECF No. 133) is

 9 GRANTED. The deadline for plaintiff Skylar Fowler to file replies to ECF Nos. 128 and 129 is

10 extended to April 30, 2021.

11        DATED this 16th day of April, 2021.

12

13
                                                     ANDREW P. GORDON
                                                     UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
